Delehanty, S.
By appropriate order dated March 28, 1933, respondent was directed to make and file his account as executor of the above-named deceased within ten days. He has failed to do so This failure is only the latest of several in respect of the directions of this court in this estate. ' Respondent is a lawyer and hence doubly required to conform to the directions of the court. Instead of doing so he now seeks further to evade his obligation *550by raising technical objections Among these is the alleged failure to serve upon him a certified copy of the order in question. By section 260 of the Surrogate’s Court Act respondent is bound by this order, without service thereof. The statements in the respondent’s affidavit sworn to on April 26, 1933, respecting the lack of intention to disobey the order of the court, cannot be credited. Respondent is adjudged in contempt. Submit order for and warrant of commitment.